Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156849(86)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                Elizabeth T. Clement,
            Plaintiffs-Appellants,                                                                                    Justices
                                                                    SC: 156849
  v                                                                 COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before February 13, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk